Citation Nr: 9928362	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-31 252	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 through 
December 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center in Wichita, Kansas (RO). 


FINDINGS OF FACT

1.  The veteran's claim is plausible and the VA has obtained 
all evidence sufficient to decide equitably this appeal.

2.  The veteran's left hand disability, right ankle 
disability, clavicle disability, pelvis disability, back 
disability and chronic obstructive pulmonary disease are 
respectively 20, 10, 10, 0, 10 and 0 percent disabling.   

3.  The combined evaluation for the veteran's nonservice-
connected disabilities is 40 percent.

4.  The veteran's disabilities do not constitute a total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

5.  The veteran is 44 years old, has a high school education 
and last worked as a painter in December 1995.

6.  The veteran is not unemployable by reason of his 
disabilities, age, education and occupational history.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability evaluation for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question presented by this claim is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted the veteran in the 
development of his claim.  A "well-grounded" claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The Board finds that viewing the 
veteran's contentions and evidence of record in the light 
most favorable to his claim, the veteran has presented a 
plausible claim. and that the evidence is sufficient to 
equitably decide his appeal.  In this regard, the Board notes 
that although the veteran was afforded a VA general medical 
examination in March 1997 in connection with this claim, the 
veteran subsequently indicated that the examination was 
inadequate.  Several VA examinations were then scheduled for 
the veteran in June 1998.  However, the veteran apparently 
failed to report for the scheduled examinations.  The 
veteran's representative has requested that the case be 
remanded to the RO as there is no evidence in the file that 
the veteran was notified of the examinations.  However, it 
appears that the Automated Medical Information Exchange 
(AMIE) information included the veteran's address of record, 
and the Board presumes that the proper information regarding 
the scheduled examinations was provided to the veteran.  
Further, the veteran was informed in the June 1998 
supplemental statement of the case that such examinations had 
been scheduled although he did not report, and there is no 
subsequent indication from the veteran that he was willing to 
report for another VA examination.  The RO also informed the 
veteran in the June 1998 supplemental statement of the case 
that his claim for pension benefits would again be considered 
if the veteran indicated his willingness to report for 
examination and completes the examination process.  Based on 
the foregoing, the Board finds that the VA has fulfilled the 
duty to assist the veteran in the development of his claim, 
and the Board will adjudicate the veteran's claim on the 
evidence of record.  

I.  Applicable Laws and Regulations

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. § 
1521(a) (West 1991).  There are three regulations upon which 
a finding of permanent and total disability for pension 
purposes may be based.  First, pursuant to the VA Schedule 
For Rating Disabilities (rating schedule), a veteran may 
establish the presence of lifetime impairment, which is 
sufficient to render impossible for the "average person" 
the ability to follow a substantially gainful occupation.  
38 U.S.C.A. § 1502.  This requires rating each nonservice-
connected disorder under the appropriate diagnostic code, and 
then combining the ratings to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  If a veteran suffers the permanent loss of the use 
of both hands or both feet, or of one hand and one foot, or 
of the sight of both eyes, or becomes permanently helpless or 
permanently bedridden, he will be considered permanently and 
totally disabled for pension purposes.  38 C.F.R. § 4.15 
(1998).

Additionally, a veteran may be deemed permanently and totally 
disabled for pension purposes even in the absence of a 100 
percent schedular evaluation, by establishing that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. § 
1502; 38 C.F.R. § 4.17.  When establishing permanent and 
total disability in this manner, the Board must give full 
consideration to unusual physical or mental defects on a case 
by case basis.  38 C.F.R. § 4.15.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more.  If there are two or more disabilities, one of the 
disabilities must bring the combined rating to 70 percent or 
more.  If the veteran is considered permanently and totally 
disabled under these criteria, he is awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

Finally, if the veteran's disability ratings fail to meet the 
aforementioned percentages, a permanent and total disability 
rating for pension purposes may be granted on an extra-
schedular basis.  To establish permanent and total disability 
on an extra-schedular basis the veteran must show that he is 
unemployable by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).

A.  Disability Ratings

The veteran claims that he suffers from the multiple 
nonservice-connected disabilities including a left hand 
injury, a right ankle impairment, a nonunion of the clavicle, 
a fracture of the pelvis, chronic obstructive pulmonary 
disease (COPD), a back disorder, and head and neck injuries. 

1.  Residuals of left hand injury

A 20 percent evaluation is currently in effect for the 
veteran's left hand disability pursuant to Diagnostic Code 
5222.  Diagnostic Code 5222 provides that a person with 
favorable ankylosis of three digits of the major or minor 
hand, specifically the middle, ring and little fingers, 
warrants a 20 percent evaluation.  A 30 percent evaluation is 
warranted in the presence of favorable ankylosis of some 
combination of the thumb, index, ring, middle and little 
finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5222.  The 
veteran reported on most recent VA examination that he is 
right-handed.

In the present case, a VA examination performed in March 1997 
shows that the veteran sustained a cut to his third, fourth 
and fifth fingers on his left hand while using a skill saw in 
1992.  Physical examination revealed that the veteran was 
able to move flex the index finger completely to the palm, 
but had some restriction of flexion in the third, fourth, and 
fifth fingers.  The VA examiner noted Swan necking deformity 
of the outer three fingers and the veteran was unable to flex 
these fingers to the palm, lacking about 1 to 1.5 
centimeters.  The veteran was able to fully extend his hand 
out flat.  X-rays of the left hand showed reactive bone 
formation or aseptic necrosis deformity of the middle phalanx 
of the left second digit with irregularity and partial 
obliteration of the proximal interphalangeal joint space with 
some sclerotic and degenerative changes.  Mild degenerative 
changes of the fifth distal interphalangeal were also seen.

Based on the foregoing, the Board finds that there is no 
evidence from the record that shows that the veteran actually 
has any ankylosis.  However, even assuming the presence of 
ankylosis, because only the veteran's third, fourth and fifth 
fingers are affected, he is not entitled to an evaluation in 
excess of 20 percent under DC 5222.  Further, because it is 
not noted that the veteran has unfavorable ankylosis, he is 
not entitled to be evaluated under Diagnostic Code 5218, 
which addresses unfavorable ankylosis of multiple fingers.  
See 38 C.F.R. 4.71a, Diagnostic Code 5218.  As such, the 
Board holds that the evidence does not indicate that the 
veteran meets the criteria for a disability evaluation in 
excess of 20 percent for his left hand disability.

2.  Right ankle

A 10 percent evaluation is currently in effect for the 
veteran's right ankle pursuant to Diagnostic Codes 5010 and 
5271.  Diagnostic Code 5010 provides that arthritis due to 
trauma that is substantiated by x-ray findings is to be rated 
as degenerative arthritis pursuant to Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The code that governs limitation of motion of the ankle is 
Diagnostic Code 5271.  Diagnostic Code 5271 provides for a 10 
percent evaluation with moderate limitation of motion and a 
20 percent evaluation for marked limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The most recent 
clinical evidence shows that the veteran has normal range of 
motion of his ankle.  He has dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  Ankle dorsiflexion to 20 
degrees and plantar flexion to 45 degrees constitute normal 
range of motion.  See 38 C.F.R. § 4.71-3, Plate II.  The VA 
examiner also noted that the veteran complained of lateral 
malleolus pain with toe walking.  While the veteran 
complained of painful motion, the VA examiner made no 
objective findings regarding painful motion.  As the evidence 
does not indicate that the veteran has moderate or marked 
limitation of motion of the right ankle, the Board concludes 
that the veteran is not entitled a disability evaluation in 
excess of 10 percent for his right ankle.  

In the absence of limitation of motion, degenerative 
arthritis warrants a 10 percent evaluation with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation is 
warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The 20 percent and 10 percent ratings 
based on x-ray findings above will not be combined with 
ratings based on limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note 1.

In the present case, x-rays taken in March 1997 revealed 
minimal joint irregularity and possible early degenerative 
changes and compression deformity of the talus.  There is no 
x-ray evidence of record to show that the veteran has 
arthritis in 2 or more major joints or 2 or more minor joint 
groups and that the other criteria as set forth above are 
met.  Therefore, a 20 percent disability evaluation under 
Diagnostic Code 5003 is not warranted. 


3.  Nonunion of the clavicle

A 10 percent evaluation is currently in effect for the 
nonunion of the clavicle pursuant to Diagnostic Code 5203 by 
analogy.  Diagnostic Code 5203 provides for a 10 percent 
evaluation for malunion of the clavicle for the major or 
minor arm, or for malunion of the clavicle without loose 
movement.  A 20 percent evaluation is warranted when there is 
a nonunion of the clavicle or scapula with loose movement or 
when there is dislocation of the clavicle or scapula.  

The most recent clinical evidence of record establishes that 
the veteran has a healed fracture of the mid-clavicle and 
mild separation of the acromioclavicular joint.  At the time 
of the most recent examination, the veteran did not express 
any concerns or complaints referable to this disability.  
There is no evidence of record to show that the veteran 
suffers from nonunion of the clavicle with loose movement or 
any dislocation of the clavicle.  Accordingly, the veteran is 
not entitled to a 20 percent evaluation pursuant to 
Diagnostic Code 5203.

4.  Residuals of fracture of the pelvis

The RO evaluated the veteran's residuals of a fractured 
pelvis as noncompensable by analogy pursuant to Diagnostic 
Code 5255.  Diagnostic Code 5255 provides for a 10 percent 
evaluation for malunion of the femur with slight knee or hip 
disability. 

X-rays of the pelvis taken in March 1997 revealed separation 
of the symphysis pubis with residual density and deformity of 
the left ischial bone.  The VA examiner noted that these 
findings were most likely associated with a previous trauma 
and that the conditions appeared to be unchanged from 
December 1995.  While the evidence of record shows that the 
veteran has a separation of the symphysis pubis with residual 
density and deformity of the left ischial bone, there are at 
present no objective findings to warrant a 10 percent 
disability evaluation for residuals of the pelvic fracture.  


5.  COPD

The RO evaluated the veteran's COPD under Diagnostic Code 
6604.  Prior to October 7, 1996, a diagnostic code for COPD 
was not in effect and this disorder was evaluated under 
Diagnostic Code 6603 by analogy.  During the pendency of the 
veteran's appeal, Diagnostic Code 6604, specifically 
addressing COPD, was adopted and became effective October 7, 
1996.  When a law or regulation changes during the pendency 
of an appeal, the Board must evaluate the disability under 
the version most favorable to the claimant, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  Therefore, the Board considered the 
claim under both the "old" criteria, applicable to COPD 
prior to October 7, 1996, and under the "new" criteria 
applicable to COPD from October 7, 1996 to the present.  

The RO assigned a noncompensable evaluation to the veteran's 
COPD pursuant to Diagnostic Code 6604.  Prior to October 7, 
1996, COPD was evaluated by analogy under Diagnostic Code 
6603.  Diagnostic Code 6603 provides for a 10 percent 
evaluation for pulmonary emphysema with mild emphysema; with 
evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion. 

Diagnostic Code 6604 for COPD went into effect on October 7, 
1996.  Under this Code, a 10 percent evaluation is warranted 
when FEV-1 of 71- to 80 percent predicated, or;  FEV-1/Forced 
Vital Capacity (FVC) of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB) ) is 66- to 80- percent predicated.  

In December 1995, the veteran underwent pulmonary function 
testing.  This testing revealed an FEV-1 of 101 percent 
predicated, an FEV-1/FVC reading was not noted and the 
veteran had a DLCO reading of 69 percent.  It was noted that 
pulmonary vascular disease could not be ruled out, but the 
results of the veteran's pulmonary function testing were 
within normal limits.  A chest x-ray taken during a March 
1997 VA examination revealed that the veteran had mild 
pulmonary hyperinflation, While the aforementioned finds may 
be suggestive of early COPD, no acute processes were noted.  
Based on this evidence, the Board holds that these findings 
do not warrant a compensable disability evaluation.  

6.  Lumbosacral Spine

While the RO did not assign an evaluation to the veteran's 
lumbosacral spine, the Board acknowledges that the veteran 
contends that he is disabled from pain and arthritis in his 
back.  As previously discussed, arthritis is evaluated 
pursuant to Diagnostic Code 5003.  This code provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). 
The code that governs limitation of motion of the spine is 
Diagnostic Code 5292.  Diagnostic Code 5292 provides for a 10 
percent evaluation with slight limitation of motion of the 
lumbar spine.  

X-rays of the veteran's lumbosacral spine taken in March 1997 
showed mild narrowing at L4-S1, but were otherwise 
unremarkable.  Physical examination during a March 1997 VA 
examination revealed forward flexion of 0 to 85 degrees, 
backward extension of 0 to 30 degrees, left and right lateral 
movement of 0 to 30 degrees and right rotation of 0 to 40 
degrees.  

It is unclear from the x-rays of the veteran's spine whether 
the "mild narrowing" noted at L4-S1 is sufficient to 
warrant an evaluation for arthritis.  In this case, the VA 
examiner did not indicate that the veteran had any type of 
chronic disability of the back and there is no evidence in 
the record to support an evaluation for arthritis.  However, 
objective findings show that the veteran suffers from some 
limitation of motion of the spine.  Therefore, the Board is 
of the opinion that the veteran is entitled to a disability 
evaluation of 10 percent pursuant to DC 5292.  See also 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


7.  Head and Neck Injuries

While the RO did not assign an evaluation for head or neck 
injuries, the Board acknowledges that in a VA Form 21-8049, 
"Request For Details of Expenses," the veteran indicated 
that he sustained severe head and neck injuries resulting in 
unconsciousness and hospitalization in August 1996.  However, 
no residual disabilities of the head or neck were noted 
during the VA examination performed in March 1997.  
Therefore, there is no recent medical evidence to show that 
the veteran suffers from any disabilities associated with the 
head or the neck and accordingly the veteran is not entitled 
to a disability evaluation in conjunction with the same.

B.  Discussion

The ratings in effect for the veteran's disabilities comprise 
a 40 percent combined disability evaluation in accordance 
with the provisions of 38 C.F.R. § 4.25.  This 40 percent 
rating represents the average wage-earning impairment caused 
by the veteran's disabilities.  

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for an average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a);  
38 C.F.R. § 4.15.  In this case, none of the veteran's 
disabilities constitute a permanent and total disability.  
Moreover, a permanent and total disability rating is not 
warranted under applicable schedular criteria.  The veteran's 
disabilities are not representative of total disability as 
contemplated by 38 C.F.R. §§ 4.16, 4.17.  Rather, the 
veteran's combined ratings have been appropriately designated 
as 40 percent disabling.  

C.  Entitlement to a Total Disability Rating Based on Extra-
Schedular Criteria

As the veteran's disabilities collectively do not meet the 
percentage requirements of 38 C.F.R. § 4.16, the Board must 
determine whether the veteran is entitled to pension benefits 
based on subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321, 4.15.  In this 
regard, the Board notes that the veteran is 44 years old, has 
a high school education and was last employed as a painter in 
December 1995.

The veteran claims that his disabilities collectively inhibit 
his ability to maintain gainful employment as a painter.  
Specifically, the veteran asserts that he has not been able 
to maintain employment since December 1995.  While the Board 
acknowledges that the veteran may have functional 
limitations, the veteran has not submitted any records to 
substantiate his claim that he is unable to maintain gainful 
employment as a result of his disabilities.  Upon 
consideration of the combined effect of the veteran's 
disabilities, as well as his age, education and occupational 
history, the Board is not persuaded that the veteran is 
permanently and totally disabled.  An allowance of pension 
benefits based on extra-schedular criteria is thus not 
warranted.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim, he is not entitled to the benefit of the doubt in the 
resolution of his claim.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes. 


ORDER

A permanent and total disability evaluation for pension 
purposes is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

